United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                   No. 02-1485
                                  ___________

Phelix Henry Frazier; Phelix T.     *
Frazier; Darren Thomas,             *
                                    *
             Plaintiffs,            *
                                    *
Joe Robinson,                       *
                                    *
             Appellant,             *
                                    *
       v.                           *     Appeals from the United States
                                    *     District Court for the Eastern
David Turner, Special Agent, Drug   *     District of Missouri.
Enforcement Administration, in his  *     [UNPUBLISHED]
individual capacity,                *
                                    *
             Appellee,              *
                                    *
Unknown, named federal employees of *
the USA,                            *
                                    *
             Defendant,             *
                                    *
David Turner, Special Agent, Drug   *
Enforcement Administration, in his  *
official capacity,                  *
                                    *
             Appellee.              *
                                ___________

                                No. 02-1488
                                ___________

Phelix Henry Frazier,                 *
                                      *
             Appellant,               *
                                      *
Phelix T. Frazier; Darren Thomas; Joe *
Robinson,                             *
                                      *
             Plaintiffs,              *
                                      *
       v.                             *
                                      *
David Turner, Special Agent, Drug     *
Enforcement Administration, in his    *
individual capacity,                  *
                                      *
             Appellee,                *
                                      *
Unknown, named federal employees of *
the USA,                              *
                                      *
             Defendant,               *
                                      *
David Turner, Special Agent, Drug     *
Enforcement Administration, in his    *
official capacity,                    *
                                      *
             Appellee.                *




                                     -2-
                                    ___________

                          Submitted: July 2, 2002

                               Filed: July 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Joe Robinson and Phelix Henry Frazier appeal the district court’s1 adverse
grant of summary judgment in their action against Special Agent David Turner of the
Drug Enforcement Administration. Having carefully reviewed the record and the
parties’ submissions on appeal, we agree with the conclusions reached by the district
court, and we therefore affirm. We also find without merit appellants’ arguments
regarding the court’s failure to serve Turner in his individual capacity and the court’s
enlargement of Turner’s time to file an answer to appellants’ amended complaint.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                          -3-